DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term(s) "increasingly delays" and “increasingly advances” in claim(s) 2 is/are a relative term which renders the claim indefinite.  The term(s) "increasingly delays" and “increasingly advances” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the limitation “wherein the controller increasingly delays the execution timing of the lane departure suppression control with respect to the division line as the speed of the vehicle decreases, and increasingly advances the execution timing of the lane departure suppression control with respect to the division line as the speed of the vehicle increases” is unclear. It is unclear to whether execution timing is an interval of time of lane departure suppression control or a start time of lane departure suppression control; further, it is unclear the metes and bounds required regarding increasingly delays the execution timing of the lane departure suppression control…as the speed of the vehicles decreases and increasingly advances the execution timing of the lane departure suppression control…as the speed of the vehicles increases.
Claim 3 recites the limitation "the height".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 recite the limitation "the degree of change".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090005933 (“Tabata”).
As per claim(s) 1, 10, 11, Tabata discloses a vehicle control apparatus comprising: 
a detector configured to detect a division line of a road (see at least abstract, [0027]-[0031]: Image capture device 13 may detect the lane marking lines, such as white lines (lane markers) or the like from an image captured of the area ahead of the vehicle); 
a speed detector configured to detect a speed of a vehicle traveling on the road (see at least abstract, [0033]-[0038]: longitudinal acceleration Yg and lateral acceleration Xg may be detected with an acceleration sensor (i.e., an accelerometer); wheel velocity sensors 22FL, 22FR, 22FL, and 22RR that detect the so-called wheel velocity Vwi (where, i=fl, fr, rl, and rr) of wheels 5FL-5RR; vehicle speed V is computed); and 


As per claim 2, Tabata discloses wherein the controller increasingly delays the execution timing of the lane departure suppression control with respect to the division line as the speed of the vehicle decreases, and increasingly advances the execution timing of the lane departure suppression control with respect to the division line as the speed of the vehicle increases (see at least abstract, [0018]-[0019], [0097]-[0102]: timing of the start of restriction of control for preventing deviation from the lane may occur earlier as vehicle speed V increases). 

As per claim 5, Tabata discloses wherein the controller can further execute lane departure suppression control to suppress the vehicle from departing from a road boundary (see at least abstract, [0018]-[0019], [0097]-[0102]), and the controller performs control to execute, without changing the execution timing of the lane departure suppression control with respect to the road boundary, the lane departure suppression control with respect to the road boundary at a predetermined timing (see at least abstract, [0018]-[0019], [0097]-[0102]).

As per claim 6, Tabata discloses wherein the controller can further execute lane departure suppression control to suppress the vehicle from departing from a road boundary (see at least 

As per claim 9, Tabata discloses a vehicle comprising a vehicle control apparatus defined (see at least abstract, [0018]-[0019], [0033]-[0038], [0097]-[0102]: timing of the start of restriction of control for preventing deviation from the lane may occur earlier as vehicle speed V increases).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of JP2018083578A (“Hiroaki”).
As per claim 3, Tabata discloses wherein the detector further detects a road boundary (see at least abstract, [0027]-[0031]), and the controller will perform one of an operation to execute, without changing the execution timing of the lane departure suppression control with respect to the division line in correspondence with the speed, the lane departure suppression control with respect to the division line at a predetermined timing, and an operation to suppress the degree of 
However, Hiroaki teaches in a case in which the road boundary is a three-dimensional object present at a position above the height of the road, the controller will perform one of an operation to execute, without changing the execution timing of the lane departure suppression control with respect to the division line in correspondence with the speed, the lane departure suppression control with respect to the division line at a predetermined timing, and an operation to suppress the degree of change of the execution timing performed in correspondence with the speed (see at least [0007]: it is determined whether the control object line recognized by the camera sensor is formed flat or formed in a three dimensional (a shape protruding in a height direction with respect to a road surface), and when it is formed flat, it is determined whether or not the control object line is flat. It is possible to treat the line to be controlled as a control target line which can allow the vehicle to deviate outside with a predetermined allowable degree, and when the line to be controlled is three dimensionally formed, the line to be controlled can be treated as a control target line which cannot be allowed to deviate outside the vehicle, [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tabata by incorporating in a case in which the road 

As per claim 4, Tabata discloses wherein the detector further detects a road boundary (see at least abstract, [0027]-[0031]), and the controller will perform one of an operation to execute, without changing the execution timing of the lane departure suppression control with respect to the division line in correspondence with the speed, the lane departure suppression control with respect to the division line at a predetermined timing, and an operation to suppress the degree of change of the execution timing performed in correspondence with the speed (see at least abstract, [0018]-[0019], [0097]-[0102]). Tabata does not explicitly disclose in a case in which a distance between the division line and the road boundary is not more than a predetermined distance, the controller will perform one of an operation to execute, without changing the execution timing of the lane departure suppression control with respect to the division line in correspondence with the speed, the lane departure suppression control with respect to the division line at a predetermined timing, and an operation to suppress the degree of change of the execution timing performed in correspondence with the speed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tabata by incorporating in a case in which a distance between the division line and the road boundary is not more than a predetermined distance, the controller will perform one of an operation to execute, without changing the execution timing of the lane departure suppression control with respect to the division line in correspondence with the speed, the lane departure suppression control with respect to the division line at a predetermined timing, and an operation to suppress the degree of change of the execution timing performed in correspondence with the speed as taught by Hiroaki in order to better reduce a collision between an own vehicle and a three dimensional object at a road edge while reducing troublesomeness given to a driver.

As per claim 7, Tabata does not explicitly disclose wherein the controller determines, based on a distance between the vehicle and the division line, the execution timing of the lane departure suppression control with respect to the division line. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tabata by incorporating wherein the controller determines, based on a distance between the vehicle and the division line, the execution timing of the lane departure suppression control with respect to the division line as taught by Hiroaki in order to better reduce a collision between an own vehicle and a three dimensional object at a road edge while reducing troublesomeness given to a driver.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of US 20110316685 (“Kim”).

As per claim 8, Tabata discloses determines  the execution timing of the lane departure suppression control with respect to the division line (see at least abstract, [0018]-[0019], [0033]-[0038], [0097]-[0102). Tabata does not explicitly disclose wherein the controller predicts a time until the vehicle arrives at the division line and determines, based on the predicted time, the execution timing of the lane departure suppression control with respect to the division line.
However, Kim teaches wherein the controller predicts a time until the vehicle arrives at the division line and determines, based on the predicted time, the execution timing of the lane departure suppression control with respect to the division line (see at least abstract, [001]: calculating an expected lane escape time at which the vehicle is expected to reach the lane 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tabata by incorporating wherein the controller predicts a time until the vehicle arrives at the division line and determines, based on the predicted time, the execution timing of the lane departure suppression control with respect to the division line as taught by Kim in order to prevent lane escaping only on a specific condition in which a vehicle is expected to actually escape from a lane and to reduce the generation of an unnecessary lane escape warning that may cause the inconvenience for a driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668